                 Case: 20-13482            Doc: 95        Filed: 11/10/20         Page: 1 of 12




                   IN THE UNITED STATES BANKRUPTCY COURT FOR THE
                           WESTERN DISTRICT OF OKLAHOMA

In re.                              )                       Case No.: 20-13482-SAH
                                    )                       Chapter 11
                  1
RHA Stroud, Inc.,                   )
                                    )                       [Jointly Administered]
      Debtor.                       )
___________________________________ )

    DEBTORS’ APPLICATION FOR ENTRY OF ORDER (I) SHORTENING TIME FOR
       OBJECTION DEADLINE AND (II) SETTING EXPEDITED HEARING ON
    DEBTORS’ EXPEDITED MOTION PURSUANT TO 11 U.S.C. §§ 105(a) AND 1107(a)
     FOR ENTRY OF INTERIM AND FINAL ORDERS ESTABLISHING CRITICAL
                     VENDOR PAYMENT PROCEDURES


         Debtors RHA Stroud, Inc. d/b/a Stroud Regional Medical Center (“Stroud Hospital”) and

RHA Anadarko Inc., RHA Anadarko, Inc. a/k/a The Physicians’ Hospital in Anadarko

(“Anadarko Hospital”) (each a “Debtor,” and collectively, the “Debtors” or “Hospitals”), by and

through their undersigned counsel, pursuant to Local Rule 9006-1, respectfully file this

Application for Entry of Order (I) Shortening Time for Objection Deadline and (II) Setting

Expedited Hearing on Debtors’ Expedited Motion Pursuant to 11 U.S.C. §§ 105(a) and 1107(a)

for Entry of Interim and Final Orders Establishing Critical Vendor Payment Procedures (the

“Application”).




1
 The Debtors in these cases, along with the last four digits of their federal tax identification number is: RHA Stroud,
Inc. (2635) and RHA Anadarko, Inc. (2528). The principal place of business for the Debtors is 2308 Highway 66
West, Stroud, OK 74079 and 1002 East Central Blvd. Anadarko, OK 73005.


55143656;4
               Case: 20-13482        Doc: 95     Filed: 11/10/20   Page: 2 of 12




                                        JURISDICTION

               This Court has jurisdiction to consider this Motion pursuant to 28 U.S.C. §§ 157

and 1334.

               Venue is proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409. This

is a core proceeding pursuant to 28 U.S.C. § 157(b).

                The statutory predicates for the relief requested herein are Federal Rule of

Bankruptcy Procedure 9006 and Local Rule 9006-1.

                                        BACKGROUND

         4.    On October 25, 2020 the (“Petition Date”) the Debtors filed voluntary petitions

for relief under Chapter 11, title 11, United States Code, 11 U.S.C. § 101-1532 (the “Bankruptcy

Code”).

         5.    The Debtors are operating their business and managing their affairs as debtors-in-

possession under 11 U.S.C. § 1107(a) and 1108.

         6.    The facts and circumstances surrounding the filing of these cases are set forth in

the Declaration of Charles M. Eldridge in Support of First Day Motions (Doc. No. 6) and

incorporated herein by reference as though set forth in full.

         7.    The Debtors will be filing a Motion Pursuant to 11 U.S.C. §§ 105(a) and 1107(a)

for Entry of Interim and Final Orders Establishing Critical Vendor Payment Procedures (the

“Critical Vendor Motion”), which Debtors request be heard at the already scheduled November

17, 2020 hearing in this case.




                                                 2
55143656;4
                Case: 20-13482       Doc: 95     Filed: 11/10/20      Page: 3 of 12




                      RELIEF REQUESTED AND BRIEF IN SUPPORT

         Pursuant to Local Bankruptcy Rule 9006-1, the Debtors represent the following:

         1.     Cause for Request. The Debtors request an expedited hearing because certain of

the Debtors’ vendors are refusing or are anticipated to soon refuse to continue doing business

with the Debtors because of pre-petition obligations to those certain vendors. Certain of these

vendors are essential to the Debtors’ ability to continue treating and serving patients, and without

these vendors, the Debtors risk not only harm to patients, but also irreparable harm to these

estates because the Debtors will be unable to continue operating as a going concern.

Accordingly, the Debtors respectfully request that the Court enter an Order shortening time for

objections to the Critical Vendor Motion and setting an expedited interim hearing on the Critical

Vendor Motion for Tuesday, November 17, 2020 at 1:30 p.m. (C.S.T.), and that objections to

such interim relief be due by Friday, November 13, 2020 at 4:00 p.m. (C.S.T.).

         2.     Date Due Without Requested Reduction. Absent the relief requested herein,

parties in interest would be given fourteen (14) days to assert objections to the relief requested in

the Critical Vendor Motion.

         3.     Previous Applications. The Court previously entered an Order (Doc. No. 8)

shortening the time for objections and expediting a hearing on the Debtors’ “first day” motions

filed in this case.

         4.     Consent of Interested Parties. The Debtors have sought the consent of the

United States Trustee and First Physicians. On Friday, November 6, 2020 counsel for the

Debtors provided a draft of the Critical Vendor Motion to the United States Trustee and counsel

to First Physicians and requested comments. After reviewing the proposed Critical Vendor

Motion, First Physicians’ counsel stated:



                                                 3
55143656;4
                   Case: 20-13482     Doc: 95     Filed: 11/10/20     Page: 4 of 12




         We do disagree with many of the allegations made in your motion and will respond
         accordingly. Aside from that, we believe an interim hearing on critical vendors can and
         should occur before the 17th given the impact on the hospitals and concerns about
         interruptions. However, if an interim hearing won’t be had until the 17th, we propose
         using the 17th for the sole interim relief sought, and moving the final hearings on cash
         collateral and cash management to December 15, to be heard at the same time as our
         Motion to Dismiss.

(emphasis added).

         The Debtors on Monday, November 9, 2020 requested First Physicians’ counsel to

provide specifics on what allegations he disagreed with so that the parties could attempt to

amicably resolve the issues. In response, counsel for First Physicians did not provide any clarity

on the allegations he previously stated he disagreed with, but did provide counsel with estimated

numbers relating to the potential critical vendors and stated “[w]e do reserve all rights relating to

the motion and will respond as needed, but agree that critical vendors need to be paid now.”

         The Debtors do not agree to moving the previously set final hearings on cash collateral

and cash management to December 15, 2020 since the use of cash collateral and cash

management expire on November 17, 2020.

                                          CONCLUSION

             WHEREFORE, for the reasons stated herein, the Debtors respectfully request that the

Court enter an order (i) shortening the time for parties in interest to object to the interim relief

sought in the Critical Vendor Motion, (ii) setting an expedited hearing on the Critical Vendor

Motion and (iii) granting such other relief as is just and proper. A proposed order approving this

Application attached hereto as Exhibit A.




                                                  4
55143656;4
             Case: 20-13482   Doc: 95   Filed: 11/10/20   Page: 5 of 12




Dated: November 10, 2020                    Respectfully submitted,

                                            RUBENSTEIN & PITTS, PLLC

                                            By: s/ Michael A. Rubenstein
                                            Michael A. Rubenstein, OBA #7806
                                            Leif Swedlow, OBA #17710
                                            1503 E. 19th Street
                                            Edmond, OK 73013
                                            Telephone: (405) 340-1900
                                            Facsimile: (405) 340-1001
                                            mrubenstein@oklawpartners.com
                                            lswedlow@oklawpartners.com

                                            AKERMAN LLP

                                            By: s/ David W. Parham
                                            David W. Parham
                                            Texas Bar No. 15459500
                                            2001 Ross Avenue, Suite 3600
                                            Dallas, TX 75201
                                            Telephone: (214) 720-4300
                                            Facsimile: (214) 981-9339
                                            david.parham@akerman.com
                                            (Admitted Pro Hac Vice)

                                            s/ Esther McKean
                                            Esther McKean
                                            Florida Bar No. 028124
                                            420 S. Orange Ave., Suite 1200
                                            Orlando, FL 32801
                                            Telephone: (407) 423-4000
                                            Facsimile: (407) 843-6610
                                            esther.mckean@akerman.com
                                            (Admitted Pro Hac Vice)

                                            s/ Catherine Kretzschmar
                                            Catherine Kretzschmar
                                            Florida Bar No. 85843
                                            350 East Las Olas Blvd., Suite 1600
                                            Fort Lauderdale, FL 33301
                                            Telephone: (407) 423-4000
                                            Facsimile: (407) 843-6610
                                            catherine.kretzschmar@akerman.com
                                            (Admitted Pro Hac Vice)

                                            Proposed Attorneys for Debtors

                                        5
55143656;4
                Case: 20-13482       Doc: 95     Filed: 11/10/20    Page: 6 of 12




                                 CERTIFICATE OF SERVICE

         This is to certify that on the 10th day of November, 2020, a true and correct copy of the

Debtors’ Application for Application for Entry of an Order (I) Shortening Time for Objection

Deadline and (II) Setting Expedited Hearing of Debtors’ Expedited Motion Pursuant to 11

U.S.C. §§ 105(a) and 1107(a) for Entry of Interim and Final Orders Establishing Critical Vendor

Payment Procedures filed on November 10, 2020, was served upon counsel registered with the

CM/ECF System and was forwarded via U.S. Mail, first class, postage prepaid to the those

parties listed on the attached matrix.

                                                     By: s/ Michael A. Rubenstein
                                                     Michael A. Rubenstein, OBA #7806




                                                 6
55143656;4
                          Case: 20-13482     Doc: 95       Filed: 11/10/20        Page: 7 of 12



            AIRGAS USA, LLC                           AKERMAN LLP                                  AKERMAN LLP
     259 N RADNOR-CHESTER ROAD                   ESTHER A. MCKEAN ESQ.                    CATHERINE KRETZSCHMAR ESQ
               SUITE 100                      420 S ORANGE AVE SUITE 1200               350 EAST LAS OLAS BLVD SUITE 1600
          WAYNE , PA 19087                         ORLANDO, FL 32802                        FORT LAUDERDALE, FL 33301


            AKERMAN LLP
        DAVID W. PARHAM ESQ                      B BRAUN MEDICAL INC                     BAXTER HEALTHCARE CORPORATION
         2001 ROSS AVENUE                          824 TWELFTH AVE                            ONE BAXTER PARKWAY
             SUITE 3600                          BETHLEHEM , PA 18018                          DEERFIELD , IL 60015
          DALLAS, TX 75201


   BRIDGE HEALTHCARE FINANCE LLC                 CHRISTOPHER TAYBACK
                                                                                          CORPORATION SERVICE COMPANY
 C/O CORPORATION SERVICE COMPANY                      KRISTEN BIRD
                                                                                               AS REPRESENTATIVE
       251 LITTLE FALLS DRIVE           QUINN EMANUEL URQUHART & SULLIVAN LLP
                                                                                              801 ADLAI STEVENSON
       WILMINGTON DE 19808               865 SOUTH FIGUEROA STREET 10TH FLOOR
                                                                                              SPRINGFIELD , IL 62706
                                                LOS ANGELES , CA 90017


                                                EMPIRE PAPER COMPANY
 ELAINE'S TRANSPORTATION COMPANY                                                           EVANS NATIONAL LEASING INC
                                                    C/O JASON ESTES
           3717 VICKIE DRIVE                                                                   ONE GRIMSBY DRIVE
                                                  2708 CENTRAL FWY E
     OKLAHOMA CITY , OK 73115                                                                 HAMBURG , NY 14075
                                                WICHITA FALLS , TX 76301


                                              FINANCIAL PACIFIC LEASING LLC
    FINANCIAL PACIFIC LEASING LLC
                                                  C/O DENISE MCKITTRICK                FIRST PHYSICIANS BUSINESS SOLUTIONS
         GARY BERGSTROM
                                                    3455 S 344TH WAY                             4323 NW 63RD ST
            PO BOX 4568
                                                         STE 300                            OKLAHOMA CITY , OK 73116
    FEDERAL WAY , WA 98063-4568
                                                 FEDERAL WAY , WA 98063


 FIRST PHYSICIANS BUSINESS SOLUTIONS       FIRST PHYSICIANS BUSINESS SOLUTIONS
                                                                                      FIRST PHYSICIANS BUSINESS SOLUTIONS LLC
            ANADARKO LLC                                STROUD LLC
                                                                                        C/O CAPITOL DOCUMENT SERVICES INC
 C/O CAPITOL DOCUMENT SERVICES INC         C/O CAPITOL DOCUMENT SERVICES INC
                                                                                               1833 S MORGAN ROAD
         1833 S MORGAN ROAD                        1833 S MORGAN ROAD
                                                                                             OKLAHOMA CITY, OK 73128
       OKLAHOMA CITY, OK 73128                   OKLAHOMA CITY, OK 73128


 FIRST PHYSICIANS CAPITAL GROUP INC                                                     FIRST PHYSICIANS CAPITAL GROUP INC
                                           FIRST PHYSICIANS CAPITAL GROUP INC
      9663 SANTA MONICA BLVD                                                                    14201 WIRELES WAY
                                             14201 WIRELESS WAY SUITE B-100
              SUITE 959                                                                             SUITE B-100
                                                OKLAHOMA CITY, OK 73134
       BEVERLY HILLS, CA 90210                                                               OKLAHOMA CITY , OK 73134


  FIRST PHYSICIANS REALTY GROUP LLC
                                        FIRST PHYSICIANS RESOURCES ANADARKO LLC           FIRST PHYSICIANS RESOURCES LLC
      C/O J CLAY CHRISTENSEN ESQ
                                           C/O CAPITOL DOCUMENT SERVICES INC                     14201 WIRELES WAY
     CHRISTENSEN LAW GROUP PLLC
                                                   1833 S MORGAN ROAD                               SUITE B-100
      3401 NW 63RD ST SUITE 600
                                                OKLAHOMA CITY, OK 73128                      OKLAHOMA CITY , OK 73134
      OKLAHOMA CITY , OK 73116


FIRST PHYSICIANS RESOURCES STROUD LLC    FIRST PHYSICIANS SERVICES ANADARKO LLC            FIRST PHYSICIANS SERVICES LLC
  C/O CAPITOL DOCUMENT SERVICES INC        C/O CAPITOL DOCUMENT SERVICES INC                    14201 WIRELES WAY
         1833 S MORGAN ROAD                       1833 S MORGAN ROAD                                SUITE B-100
       OKLAHOMA CITY, OK 73128                  OKLAHOMA CITY, OK 73128                     OKLAHOMA CITY , OK 73134
                              Case: 20-13482      Doc: 95        Filed: 11/10/20      Page: 8 of 12



    FIRST PHYSICIANS SERVICES LLC              FIRST PHYSICIANS SERVICES STROUD LLC                    GE HFS LLC
 C/O CAPITOL DOCUMENT SERVICES INC             C/O CAPITOL DOCUMENT SERVICES INC                    901 MAIN AVENUE
        1833 S MORGAN ROAD                             1833 S MORGAN ROAD                             THE TOWERS
      OKLAHOMA CITY, OK 73128                        OKLAHOMA CITY, OK 73128                       NORWALK, CT 06851



             GE HFS LLC                                   GE HFS LLC                                   GE HFS LLC
          PO BOX 414 W-490                         9900 W INNOVATION DRIVE                      20225 WATER TOWER BLVD
         MILWAUKEE, WI 53201                       MILWAUKEE, WI 53226-4856                    BROOKFIELD, WI 53045-3530



                                             GENERAL ELECTRIC CAPITAL CORPORATION
GENERAL ELECTRIC CAPITAL CORPORATION                                                      GENERAL ELECTRIC CAPITAL CORPORATION
                                                          LEGAL DEPT
          901 MAIN AVENUE                                                                             PO BOX 35701
                                                          207 MERIT 7
         NORWALK, CT 06851                                                                      BILLINGS , MT 59107-5701
                                                      NORWALK, CT 06851



GENERAL ELECTRIC CAPITAL CORPORATION
                                             GENERAL ELECTRIC CAPITAL CORPORATION                     HANMI BANK
    C/O CT CORPORATION SYSTEM
                                                        3333 HESPER RD                          3660 WILSHIRE BLVD #PH-A
         3011 AMERICAN WAY
                                                   BILLINGS , MT 5-102-6744                      LOS ANGELES , CA 90010
        MISSOULA, MT 59808


              HANMI BANK                                    HANMI BANK
c/o Prentice-Hall Corporation System, Inc.          Vivian I Kim GC & Corp Secty                      HENRY SCHEIN
         2710 Gateway Oaks Dr.                          3660 WILSHIRE BLVD                             BOX 371952
               Suite 150N                                       #PH-A                          PITTSBURGH , PA 15250-7952
         Sacramento, CA 95833                        LOS ANGELES , CA 90010


             HENRY SCHEIN                                                                       INTERNAL REVENUE SERVICE
                                                    INTERNAL REVENUE SERVICE
    Walter Siegel (VP & Gen Counsel)                                                        CENTRALIZED INSOLVENCY OPERATION
                                                        55 N ROBINSON AVE
            135 DURYEA RD                                                                              PO BOX 7346
                                                    OKLAHOMA CITY , OK 73102
          Melville , NY 11747                                                                  PHILADELPHIA, PA 19101-7346



             T P HOWELL                             JOHNSON & JOHNSON CORP                      JOHNSON & JOHNSON CORP
     CHRISTENSEN LAW GROUP PLLC                    FOR ORTHO CLINICAL DIAG INC                 FOR ORTHO CLINICAL DIAG INC
    3401 NW 63RD STREET SUITE 600                      501 GEORGE STREET                      ONE JOHNSON & JOHNSON PLAZA
      OKLAHOMA CITY, OK 73116                       NEW BRUNSWICK , NJ 08901                    NEW BRUNSWICK , NJ 08933



     JOHNSON & JOHNSON CORP
                                               JOHNSON AND JOHNSON FINANCE CORP            JOHNSON AND JOHNSON FINANCE CORP
         Michael H Ullmann
                                                       501 GEORGE STREET                      ONE JOHNSON & JOHNSON PLAZA
   ONE JOHNSON & JOHNSON PLAZA
                                                   NEW BRUNSWICK , NJ 08901                     NEW BRUNSWICK , NJ 08933
     NEW BRUNSWICK , NJ 08933



 JOHNSON AND JOHNSON FINANCE CORP                                                                     KYLE BATTER
                                                    KEYSTONE SOLUTIONS INC
          Michael H Ullmann                                                              QUINN EMANUEL URQUHART & SULLIVAN LLP
                                               6901 SHAWNEE MISSKION PKWY #215
    ONE JOHNSON & JOHNSON PLAZA                                                              555 TWIN DOLPHIN DR 5TH FLOOR
                                                      MISSION , KS 66202
      NEW BRUNSWICK , NJ 08933                                                                REDWOOD SHORES , CA 94065
                             Case: 20-13482     Doc: 95       Filed: 11/10/20     Page: 9 of 12



           LISA M MOLSBEE
                                               MCKESSON MEDICAL SURGICAL INC             MCKESSON MEDICAL SURGICAL INC
     CHRISTENSEN LAW GROUP PLLC
                                                    6555 STATE HWY 161                       9954 MARYLAND DRIVE
    3401 NW 63RD STREET SUITE 600
                                                     IRVING , TX 75039                       RICHMOND, VA 23233
      OKLAHOMA CITY , OK 73116



    MCKESSON MEDICAL SURGICAL INC                     MEDICARE PART A                           MEDICARE PART A
Lisa Wong (GC & Corp Compliance Officer)                   CASHIER                           C/O NOVITAS SOLUTIONS
        9954 MARYLAND DRIVE                            PO BOX 890114                         2020 Technology Parkway
         RICHMOND, VA 23233                        CAMP HILL, PA 17089-0114                  Mechanicsburg, PA 17050


                                                                                             MEDLINE INDUSTRIES INC
         MEDICARE PART A
                                                   MEDLINE INDUSTRIES INC                         LEGAL DEPT
  C/O COGENCY GLOBAL INC DAUPHIN
                                                       DEPT CH 14400                           Alex Liberman, GC
        600 North 2nd Street
                                                   PALATINE , IL 60055-4400                    One Medline Place
        Harrisburg, PA 17101
                                                                                              Mundelein, IL 60060


       MEDLINE INDUSTRIES INC                                                                     MEDTRONIC USA
                                                       MEDTRONIC USA
            C/O ASHLEY                                                                    c/o Corporation Service company
                                                   710 MEDTRONIC PARKWAY
         THREE LAKES DRIVE                                                                   2345 Rice Street Suite 230
                                                   MINNEAPOLIS , MN 55432
        NORTHFIELD, IL 60093                                                                 Roseville, MN 55113-5603



        MITCHELL BLACKBURN                                                                       NFS LEASING INC
                                                        NFS LEASING INC
          ATTORNEY AT LAW                                                              Ashley Whyman (VP & General Counsel)
                                                900 CUMMINGS CENTER STE 226-U
       1700 ONE LEADERSHIP SQ                                                            900 CUMMINGS CENTER STE 226-U
                                                      BEVERLY , MA 01915
      OKLAHOMA CITY , OK 73102                                                                 BEVERLY , MA 01915


                                                  OKLA STATE DEPT OF HEALTH
      OKLA STATE DEPT OF HEALTH                           LEGAL DEPT                        OKLA STATE DEPT OF HEALTH
           100 VALLEY DRIVE                        Chief Counsel - Kim Bailey                    1000 NE 10TH ST
       PAULS VALLEY , OK 73075                         1000 NE 10TH ST                      OKLAHOMA CITY , OK 73104
                                                  OKLAHOMA CITY , OK 73117


          OKLAHOMA COUNTY                             OKLAHOMA COUNTY                   OKLAHOMA EMPLOYMENT SECURITY
   SERVICE AGENT CAROLYN CAUDILL                  FORREST “BUTCH” FREEMAN                       COMMISSION
      OKLAHOMA COUNTY CLERK                     OKLAHOMA COUNTY TREASURER                      LEGAL DIVISION
     320 ROBERT S KERR ROOM 203                  320 ROBERT S. KERR ROOM 307                    PO BOX 53039
   OKLAHOMA CITY , OK 73102-3430                OKLAHOMA CITY , OK 73102-3430            OKLAHOMA CITY , OK 73152-3039


 OKLAHOMA HEALTH CARE AUTHORITY                   OKLAHOMA TAX COMMISSION
                                                                                               ORGANOGENESIS INC
        ATTN CENTRAL FILES                          GENERAL COUNSEL OFFICE
                                                                                                   85 DAN RD
    4545 N LINCOLN BLVD STE 124               100 NORTH BROADWAY AVE SUITE 1500
                                                                                               CANTON , MA 02021
     OKLAHOMA CITY , OK 73105                    OKLAHOMA CITY , OK 73102-86-1


                                                                                              PEOPLE’S UNITED BANK
                                                    PEOPLE’S UNITED BANK
   ORTHO-CLINICAL DIAGNOSTICS INC                                                       ROBERT E TRAUTMANN (SR EX VP & GC
                                                   ONE POST OFFICE SQUARE
       1001 US HIGHWAY 202                                                                         850 MAIN ST
                                                         SUITE 3710
        RARITAN , NJ 08869                                                                            13 FL
                                                     BOSTON , MA 02109
                                                                                              BRIDGEPORT, CT 06604
                         Case: 20-13482     Doc: 95       Filed: 11/10/20        Page: 10 of 12



                                                 PRIME ALLIANCE BANK                           RICHARD BROSNICK
       PRIME ALLIANCE BANK
                                                    STEVEN SELLERS                                 AKERMAN LLP
          1868 500 WEST
                                                    1868 500 WEST                           666 FIFTH AVE 20TH FLOOR
      WOODS CROSS , UT 84010
                                                 WOODS CROSS , 84010                          NEW YORK, NY 10103


      RUBENSTEIN & PITTS PLLC               RURAL HOSPITAL ACQUISITION LLC
       MICHAEL A RUBENSTEIN                    C/O J CLAY CHRISTENSEN ESQ                RURAL HOSPITAL ACQUISITION LLC
          LEIF SWEDLOW                        CHRISTENSEN LAW GROUP PLLC                    4323 NW 63RD ST STE 100
        1503 E 19TH STREET                   3401 NW 63RD STREET SUITE 600                 OKLAHOMA CITY , OK 73116
        EDMOND , OK 73013                      OKLAHOMA CITY , OK 73116


  RURAL HOSPITAL ACQUISITION LLC
                                            RURAL HOSPITAL ACQUISITION LLC              SMITH & SON BUILDING CENTERS INC
    C/O Capitol Document Service
                                               3555 NW 58TH STREET 700                            117 SE 2ND ST
         1833 S. Morgan Rd.
                                              OKLAHOMA CITY , OK 73112                        ANADARKO , OK 73005
     OKLAHOMA CITY , OK 73128


  SOCIAL SECURITY ADMINISTRATION
  ATTN BANKRUPTCY COORDINATOR             SOUTHERN PLAINS MEDICAL CENTER INC           SOUTHERN PLAINS MEDICAL CENTER INC
OFFICE OF THE GEN COUNSEL REGION VI                2222 W Iowa Ave                          625 WILDMEADOW DRIVE
    1301 YOUNG STREET STE A702                   Chickasha , OK 73018                         EDMOND , OK 73003
       DALLAS, TX 75202-5433


                                                  STABILITY BIOLOGICS
        STABILITY BIOLOGICS                                                                   STERIS CORPORATION
                                                    BRIAN MARTIN
       2026 FRANSWORTH DR                                                                       5960 HEISLEY RD
                                                 2026 FRANSWORTH DR
       NASHVILLE , TN 37205                                                                   MENTOR , OH 44060
                                                 NASHVILLE , TN 37205



       STERIS CORPORATION                         STERIS CORPORATION
                                                                                             STROUD NATIONAL BANK
  C/O CATHI MAJEWSKI - Legal Dept.                 J. ADAM ZANGERLE
                                                                                                  PO BOX 450
         5960 HEISLEY RD                             5960 HEISLEY RD
                                                                                               STROUD , OK 74079
        MENTOR , OH 44060                         MENTOR , OH 44060



                                                   STRYKER CAPITAL
      STROUD NATIONAL BANK                                                                     STRYKER CAPITAL INC
                                                   CT LIEN SOLUTION
          300 W MAIN ST                                                                 6151 WEST CENTURY BLVD, SUITE 906
                                                     PO BOX 29071
      STROUD, OK 74079-3612                                                                  LOS ANGELES , CA 90045
                                               GLENDALE , CA 91209-9071



        STRYKER CAPITAL INC                                                                   THE FIRST STATE BANK
                                                  STRYKER CAPITAL INC
  ATTN JENNIFER MONIQUE COTTON                                                                3030 NW EXPRESSWAY
                                           6151 WEST CENTURY BLVD, SUITE 906
 6151 WEST CENTURY BLVD, SUITE 906                                                                  SUITE 130
                                                LOS ANGELES , CA 90045
      LOS ANGELES , CA 90045                                                                OKLAHOMA CITY , OK 73112



THERMO FISHER FINANCIAL SERVICES INC
                                          THERMO FISHER FINANCIAL SERVICES INC        THERMO FISHER FINANCIAL SERVICES INC
  CAPITOL CORPORATE SERVICES INC
                                                   81 WYMAN STREET                               168 THIRD AVE
    44 SCHOOL STREET SUITE 505
                                                WALTHAM , MA 02454                          WALTHAM , MA 02451
        BOSTON , MA 02108
                            Case: 20-13482    Doc: 95       Filed: 11/10/20      Page: 11 of 12



             TRIAD BANK NA                            TRIAD BANK NA                          UNITED STATES TRUSTEE
              PO BOX 35567                            7646 E 61ST ST                     215 DEAN MCGEE AVE 4TH FLOOR
            TULSA , OK 74153                       TULSA , OK 74133-1159                   OKLAHOMA CITY , OK 73102



                                                                                                     US BANCORP
              US BANCORP                              US BANCORP
                                                                                                     LEGAL DEPT
    THE CORPORATION TRUST COMPANY                 TWO APPLETREE SQUARE
                                                                                      James L "Jim" Chosy VP AND GEN COUNSEL
CORPORATION TRUST CENTER 1209 ORANGE ST                 SUITE 325
                                                                                              800 Nicollet Mall Ste 1500
         WILMINGTON , DE 19801                   BLOOMINGTON , MN 55425
                                                                                               Minneapolis, MN 55402


                                                                                                 US FOODSERVICE
              US BANCORP
                                                     US FOODSERVICE                             KRISTIN COLEMAN
        C/O CT Corporation System
                                                    7950 SPENCE ROAD                         9399 WEST HIGGINS ROAD
             1010 DALE ST N
                                                   FAIRBURN , GA 30213                              SUITE 500
        ST PAUL , MN 55117-5603
                                                                                             ROSEMONT, IL 60018-6600


                                                                                              WELLS FARGO BANK NA
           VALLIANCE BANK                            VALLIANCE BANK
                                                                                                    LEGAL DEPT
         1601 NW EXPRESSWAY                         1501 24TH ABE NW
                                                                                                420 Montgomery St
       OKLAHOMA CITY , OK 73118                    NORMAN , OK 73069
                                                                                              San Francisco, CA 94104



          WELLS FARGO BANK NA
                                                  WELLS FARGO BANK NA                       WELLS FARGO BANK NA
     C/O Corporation Service Company
                                                  625 Marquette Ave FL 16             MAC N9311-161 SIXTH AND MARQUETTE
        2345 Rice Street Suite 230
                                               MINNEAPOLIS , MN 55402-2308                 MINNEAPOLIS , MN 55479
           Roseville, MN 55113



         WELLS FARGO BANK NA                                                            WELLS FARGO FINANCIAL LEASING INC
                                             WELLS FARGO FINANCIAL LEASING INC
        LEGAL ORDER PROCESSING                                                        SYLWIA DABROWSKA PERRY (SR. COUNSEL)
                                              800 WALNUT ST MAC N0005-004
             P. O. Box 1416                                                                      800 WALNUT ST.
                                                   DES MOINES , IA 50309
           Charlotte, NC 28201                                                                DES MOINES , IA 50309



   WELLS FARGO FINANCIAL LEASING INC
                                                       RHA Stroud, Inc.                   FINANCIAL PACIFIC LEASING LLC
              CRAIG LONG
                                                   2308 Highway 66 West                           PO BOX 4568
            800 WALNUT ST.
                                                   Stroud, OK 74079-6729                   FEDERAL WAY WA 98063-4568
         DES MOINES , IA 50309


               GE HFS LLC                                                                     NOVITAS SOLUTIONS
                                                  Internal Revenue Service
        CT CORPORATION SYSTEM                                                           C/O COGENCY GLOBAL INC DAUPHIN
                                                        P.O. Box 7346
        301 S BEDFORD ST SUITE 1                                                             600 NORTH 2ND STREET
                                                 Philadelphia, PA 19101-7346
        MADISON WI 53703-3691                                                              HARRISBURG PA 17101-1092
                          Case: 20-13482     Doc: 95      Filed: 11/10/20        Page: 12 of 12


                                             UnitedHealthcare Insurance Comp
         TRIAD BANK NA                                                                           Leif Swedlow
                                                  ATTN: CDM/Bankruptcy
  3030 NW EXPRESSWAY SUITE 130                                                               Rubenstein & Pitts, PLLC
                                                  185 Asylum Street 03B
         TULSA OK 74153                                                                        1503 East 19th St.
                                                 Hartford, CT 06103-3402
                                                                                             Edmond, OK 73013-6737



       Michael A Rubenstein                FIRST PHYSICIANS BUSINESS SOLUTIONS         FIRST PHYSICIANS BUSINESS SOLUTIONS
      Rubenstein & Pitts, PLLC                    c/o Brock Z. Pittman, Esq                    c/o Jeffrey E. Tate Esq
        1503 East 19th St.                     CHRISTENSEN LAW GROUP PLLC                  CHRISTENSEN LAW GROUP PLLC
      Edmond, OK 73013-6737                   3401 NW 63RD STREET SUITE 600               3401 NW 63RD STREET SUITE 600
                                                 OKLAHOMA CITY, OK 73116                     OKLAHOMA CITY, OK 73116

FIRST PHYSICIANS BUSINESS SOLUTIONS        FIRST PHYSICIANS BUSINESS SOLUTIONS
                                                                                           FIRST PHYSICIANS RESOURCES
       c/o Jonathan M. Miles Esq                  c/o J. Clay Christensen Esq
                                                                                              c/o Brock Z. Pittman Esq
    CHRISTENSEN LAW GROUP PLLC                 CHRISTENSEN LAW GROUP PLLC
                                                                                          CHRISTENSEN LAW GROUP PLLC
   3401 NW 63RD STREET SUITE 600              3401 NW 63RD STREET SUITE 600
                                                                                         3401 NW 63RD STREET SUITE 600
      OKLAHOMA CITY, OK 73116                    OKLAHOMA CITY, OK 73116
                                                                                            OKLAHOMA CITY, OK 73116

    FIRST PHYSICIANS RESOURCES                 FIRST PHYSICIANS RESOURCES                  FIRST PHYSICIANS RESOURCES
        c/o Jeffrey E. Tate Esq                  c/o Jonathan M. Miles Esq                   c/o J. Clay Christensen Esq
   CHRISTENSEN LAW GROUP PLLC                 CHRISTENSEN LAW GROUP PLLC                  CHRISTENSEN LAW GROUP PLLC
  3401 NW 63RD STREET SUITE 600              3401 NW 63RD STREET SUITE 600               3401 NW 63RD STREET SUITE 600
     OKLAHOMA CITY, OK 73116                    OKLAHOMA CITY, OK 73116                     OKLAHOMA CITY, OK 73116


 FIRST PHYSICIANS REALTY GROUP LLC          FIRST PHYSICIANS REALTY GROUP LLC           FIRST PHYSICIANS REALTY GROUP LLC
        C/O BROCK Z. PITTMAN                      C/O JEFFREY E. TATE, ESQ                  C/O JONATHAN M. MILES, ESQ
    CHRISTENSEN LAW GROUP PLLC                 CHRISTENSEN LAW GROUP PLLC                  CHRISTENSEN LAW GROUP PLLC
     3401 NW 63RD ST SUITE 600                  3401 NW 63RD ST SUITE 600                    3401 NW 63RD ST SUITE 600
     OKLAHOMA CITY , OK 73116                   OKLAHOMA CITY , OK 73116                     OKLAHOMA CITY , OK 73116


 FIRST PHYSICIANS REALTY GROUP LLC            FIRST PHYSICIANS SERVICES LLC               FIRST PHYSICIANS SERVICES LLC
     C/O J CLAY CHRISTENSEN ESQ                 C/O BROCK Z. PITTMAN ESQ                     C/O JEFFREY E. TATE, ESQ.
    CHRISTENSEN LAW GROUP PLLC                CHRISTENSEN LAW GROUP PLLC                  CHRISTENSEN LAW GROUP PLLC
     3401 NW 63RD ST SUITE 600                  3401 NW 63RD ST SUITE 600                   3401 NW 63RD ST SUITE 600
     OKLAHOMA CITY , OK 73116                  OKLAHOMA CITY , OK 73116                    OKLAHOMA CITY , OK 73116


   FIRST PHYSICIANS SERVICES LLC              FIRST PHYSICIANS SERVICES LLC              RURAL HOSPITAL ACQUISITION LLC
   C/O JONATHAN M. MILES, ESQ                 C/O J. CLAY CHRISTENSEN, ESQ                  C/O J BROCK Z. PITTMAN, ESQ
   CHRISTENSEN LAW GROUP PLLC                 CHRISTENSEN LAW GROUP PLLC                   CHRISTENSEN LAW GROUP PLLC
     3401 NW 63RD ST SUITE 600                  3401 NW 63RD ST SUITE 600                 3401 NW 63RD STREET SUITE 600
    OKLAHOMA CITY , OK 73116                   OKLAHOMA CITY , OK 73116                     OKLAHOMA CITY , OK 73116


  RURAL HOSPITAL ACQUISITION LLC             RURAL HOSPITAL ACQUISITION LLC
      C/O J JEFFREY E. TATE, ESQ                C/O JONATHAN M. MILES, ESQ                     US Attorney's Office
    CHRISTENSEN LAW GROUP PLLC                 CHRISTENSEN LAW GROUP PLLC                 210 West Park Avenue Suite 400
   3401 NW 63RD STREET SUITE 600              3401 NW 63RD STREET SUITE 600                  Oklahoma City, OK 73102
     OKLAHOMA CITY , OK 73116                    OKLAHOMA CITY , OK 73116
